Citation Nr: 0813236	
Decision Date: 04/22/08    Archive Date: 05/01/08

DOCKET NO.  07-05 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from April 1968 to November 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In this rating decision, in pertinent part, the 
RO denied the claim for a TDIU.

In a June 2007 statement, submitted in support of the claim 
for a TDIU, the veteran indicated that his peripheral 
neuropathy had increased to a point that his medication 
dosage had doubled and he requested that VA obtain additional 
treatment records.  In light of the favorable determination 
in the instant decision, the Board finds that there is no 
need to obtain these records prior to adjudicating the claim.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities currently 
have a combined rating of 70 percent, and are from a common 
etiology; thus, the service-connected disabilities fulfill 
the schedular rating requirements contained in 38 C.F.R. 
§ 4.16(a).

2.  The evidence is at least in equipoise as to whether the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.


CONCLUSION OF LAW

The criteria for a schedular TDIU have been met.  38 U.S.C.A. 
§§ 1155, 5107 (2002); 38 C.F.R. §§ 3.102, 3.159, 3.341, 4.15, 
4.16 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Second, VA has 
a duty to assist the veteran in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for a TDIU.  Therefore, no further 
development is needed with respect to the veteran's appeal.

Law and Regulations

A veteran may be awarded a TDIU upon a showing that he is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  A total disability rating may be assigned where 
the schedular rating is less than total when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  38 C.F.R. 
§ 4.16(a) also provides that disabilities resulting from 
common etiology or a single accident will be considered as 
one disability.

Consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his age or the impairment caused by 
any non-service-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19.

The term "unemployability," as used in VA regulations 
governing total disability ratings, is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue 
is whether the veteran's service-connected disability or 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  See 
Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for 
TDIU, the Board may not reject the claim without producing 
evidence, as distinguished from mere conjecture, that the 
veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce 
sufficient income to be other than marginal.  See Friscia v. 
Brown, 7 Vet. App. 294 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the central inquiry in determining 
whether a veteran is entitled to a TDIU is whether service-
connected disabilities alone are of sufficient severity to 
produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 
524 (1993).  The test of individual unemployability is 
whether the veteran, as a result of his service-connected 
disabilities alone, is unable to secure or follow any form of 
substantially gainful occupation which is consistent with his 
education and occupational experience.  38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16; Hatlestad, supra. 

Factual Background

The veteran contends that he is unable to work due to his 
service-connected disabilities.  The record indicates that 
the veteran last worked as a store manager and that his 
employment was terminated involuntary in December 2002 due to 
his inability to fulfill job requirements.

In his notice of disagreement, the veteran reported that he 
was employed at his last employment for eight and half years 
and that it was only in the last 6 to 8 months that his 
physical condition was deteriorating.  He wrote that that it 
was at this time that his peripheral neuropathy began in his 
feet and hands.  He also reported that he was easily 
fatigued.  The veteran wrote that he only had training for 
labor/mechanical jobs and that because of his neuropathy in 
this hands, he could not do jobs that require fine motor 
skills.  In addition, the veteran noted that because of 
swelling in his legs and feet and painkillers for the right 
foot, he was not able to function efficiently in a full-time 
job.

The veteran is currently service connected for diabetes 
mellitus (currently evaluated as 20 percent disabling), 
peripheral neuropathy of the right and left lower extremities 
(each evaluated as 20 percent disabling), peripheral 
neuropathy of the right and left upper extremities (each 
evaluated as 10 percent disabling), and cellulitis with 
osteomyelitis of the right foot (currently evaluated as 20 
percent disabling).  All service-connected disabilities are 
related to the service-connected diabetes - and therefore, 
the disabilities are of the same etiology.  The veteran's 
combined rating for the service-connected disabilities is 70 
percent.  See 38 C.F.R. §§ 4.26, 4.27.  Therefore, the 
veteran's service-connected disabilities satisfy the 
schedular criteria of 38 C.F.R. § 4.16(a).  The only 
remaining question is whether the veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.

The veteran underwent a diabetes mellitus VA examination in 
September 2003.  The examiner found that the veteran had 
diabetes, which had been recently diagnosed.  At that time, 
the examiner found that the veteran had very minimal 
(essentially asymptomatic) bilateral neuropathy of the lower 
extremities.  The examiner found that the veteran had no 
neuropathy of the upper extremities. The examiner opined that 
the neuropathy of the upper extremities was due to the 
diabetes, which had been "smoldering" for years.  As 
discussed below, the evidence indicates that the veteran's 
peripheral neuropathy of the lower extremities has increased 
in severity since this examination and the veteran has 
developed peripheral neuropathy of the upper extremities.

In a December 2004 VA examination, the veteran was noted to 
be wearing diabetic shoes at all times, to prevent injuries 
since he could not feel his toes.  The veteran reported that 
he stumbled a lot when he walked, but there had been no 
falls.  The examiner reported that there was no other 
interference with walking and the veteran could perform 
activities of daily living.  

In a January 2006 VA examination, the veteran's hands were 
evaluated for disability.  The examiner reported that 
grip/finger strength was intact bilaterally but that deep 
tendon reflexes were absent throughout.  In addition, 
sensation was decreased to pin and vibration of fingertips 
and thumb.  The veteran had normal dexterity of fingers and 
thumb.  Diagnosis was mild peripheral neuropathy of 
fingertips.

In an effort to determine whether the veteran's service 
connected disabilities prevented the veteran from obtaining 
substantially gainful employment, the veteran underwent an 
August 2006 examination.  In the examiner report [diabetes 
mellitus exam], the examiner noted review of the claims file.  
The examiner reported that the veteran had onset of diabetes 
in 2003.  The examiner also noted that the veteran had no 
restrictions of activities due to diabetes.  The physical 
examination revealed decreased vibratory sensation and light 
filament sensation in the upper and lower extremities, but 
motor strength was 5/5 in all extremities.  The examiner 
reported that there was bleeding excoriation of the lower 
legs.  He documented that the veteran was wearing hose for 
lower leg edema.  

Diagnoses included diabetes mellitus, mild bilateral upper 
extremity peripheral neuropathy, moderate bilateral lower 
extremity peripheral neuropathy, and cellulitis with 
osteomyelitis of the right foot.  The veteran is currently 
service connected for all these disabilities.  In addition, 
the examiner noted that the veteran had nonservice-connected 
hypertension and erectile dysfunction, along with peripheral 
edema.  

The examiner opined that the veteran did not have a 
nonservice-connected disability which predominately limited 
the veteran's occupation.  The examiner also indicated that 
he was unable to separate the symptoms of the service 
connected disabilities from the nonservice-connected 
disabilities.  The examiner opined that the veteran's 
physical limitations were as follows:  no lifting over 25 
pounds, no repetitive lifting from 15 to 25 pounds, and no 
more than 6 times per hour; no climbing ladders or operating 
a forklift or machinery; and no prolonged standing or walking 
and no more than 15 minutes total of combined standing or 
walking per hour.

In a separate examiner report [peripheral nerves exam] 
completed at the same time, the examiner documented that the 
veteran reported first having early neuropathic symptoms of 
numbness and tingling intermittently in 2003.  The veteran 
denied functional loss.  The veteran did report tingling of 
fingers stopping at the hands, but there was no pain.  
Testing showed normal range of motion of all effected joints.

Analysis

The Board finds that entitlement to a TDIU is warranted.  
Review of the claims file indicates that the veteran was 
given a confirmed diagnosis of diabetes after termination of 
the veteran's last employment.  In addition, the claims file 
includes the veteran's claim that the symptoms of peripheral 
neuropathy began during his last employment.  In the most 
recent examination, however, completed in August 2006, he 
indicated that these symptoms began in 2003, after 
termination from his last employment.  Further, the August 
2006 examination report includes some contradictory evidence 
regarding the impairment that the veteran's service-connected 
disabilities cause.  

Notwithstanding the foregoing, the record shows that the 
veteran was unable to continue with his employment because of 
disability and in considering the limitations noted by his 
former employer and the physical limitations due to his 
service connected diabetes with its multiple complications, 
it becomes apparent that he is not able to perform 
substantially gainful employment consistent with his work 
experience.  As noted above, in the August 2006 examination, 
the examiner outlined the limitations that can be attributed 
to the veteran's service-connected disabilities and he 
indicated that he could not separate the limitations of the 
veteran's service-connected disabilities form the nonservice-
connected disabilities, which included severe limitations of 
the veteran's ability to lift, walk and stand.  In light of 
the veteran's past employment and his contentions regarding 
his lack of training for sedentary work and after resolving 
all reasonable doubt in his favor, it is the judgment of the 
Board that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  Based on this finding and the 
veteran's disabilities meeting the schedular requirements set 
forth in 38 C.F.R. § 4.16(a), the Board finds that 
entitlement to a TDIU is warranted.  38 C.F.R. §§ 3.102, 
3.341, 4.15, 4.16. 


ORDER

Entitlement to a TDIU is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


